Title: To Thomas Jefferson from John Oliver, 18 May 1797
From: Oliver, John
To: Jefferson, Thomas


                    
                        Sir
                        Bordentown May 18th 1797
                    
                    Your writings and general Character, possessed me with an Idea, that you was a Lover of the Arts. This Idea and a New Invention, discovered  and made by a Young man in this town, are the Cause of my present Intrusion.
                    This Young man more than 12 months since Conceived an Idea of making a certain Machine. His plan or rather his thoughts, he communicated to a Friend. This friend advised him to make it. He has been Ingaged Some months in making this Machine, and says it will be compleated in a short time.
                    This Machine, he and his friend, keeps a secret. No one here knows what it is or for what use Intended but them Selves.
                    Since he began the above mentioned Machine, He has at Intervals worked at and made a Self-movement, the Idea of which he had in his Mind some time previous to his Ingageing in the work of the former. When he made this Movement, he put it in his Chest and there it run for three months and a day, keeping it a Secret from his friend and every Other person.
                    At the end of the 3 months and a day, which was the 8th of this Inst:, He Exhibited his Movement to Mr. Allison Mr. Staughton and others, Who was pleased to Call it a perpetual motion. The next day Governor Howell came to see it, and said, That it gave him great pleasure to think that an American had made the grand discovery. Since that time a number of [Gentle]men has had the curiosity to view it.
                    The Works of this Movement, Are all out of Sight—they are Inclosed in a hollow Cylinder—the diameter about 11 Inches—the length much the same. The cylinder Turns on 2 pivots fixed in the centers of the Cylinder. Its Velocity, about one Revolution, in a second of time—its power Not yet accurately found. He says, He intends to make another One more pleasing to the Eye and more Accurate. The Cylindrical case of this first attempt he made by hand of white-pine. He says the Next shall be made of the American Wild-Cherry turned in a nice manner, But as he is now ingaged with his first Machine, he thinks he cannot compleat his Intensions in less than 3 months.
                    One Anecdote he related to me, which I take the liberty to mention. He had no scheme or draught on paper. His plan was in his Head. When he had put all his works together, that he had thought of, He found it was deficient in one thing—this thing he calls a Regulator. A regulator he made and apply’d it, But found it deficient. He soon perceived the deficiency and made a second regulator—this second he put in its place, and going to a nother part of his Shop to get Oil, to oil the works, which had not yet been done—on his return with the oil, he found his Machine in motion.
                    The secret still remains with himself—this Young man is very little aquainted with the World, and much less with Man wherefore I have  recommended to him to Solicit your patronage and protection, And in his behalf hath made this Communication.
                    His Name—Robert Oliver—aged 24—was born and brought up in this Town—a Cabinet-maker by Trade, and is my Eldest Son. I am with Sincerity Your Well-wisher
                    
                        Jno. Oliver
                    
                